Citation Nr: 1707630	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  15-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for coronary artery disease, including as due to in-service chemical exposure.

4.  Entitlement to service connection for a stomach disability, to include a tumor on the adrenal gland, including as due to in-service chemical exposure.

5.  Entitlement to service connection for skin cancer, including as due to in-service chemical exposure.

6.  Entitlement to service connection for diabetes mellitus, including as due to in-service chemical exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his son


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss (which was characterized as bilateral sensorineural hearing loss).  The Veteran disagreed with this decision in May 2012.  He perfected a timely appeal in September 2015.

This matter also is on appeal from a March 2013 rating decision in which the RO denied the Veteran's claims of service connection for a right shoulder disability (which was characterized as right shoulder condition), coronary artery disease (which was characterized as coronary artery disease, claimed as heart condition), a stomach disability, to include a tumor on the adrenal gland (which was characterized as a stomach condition), skin cancer, and for diabetes mellitus, each including as due to in-service chemical exposure.  The Veteran disagreed with this decision in March 2014.  He perfected a timely appeal in September 2015.  A Central Office Board hearing was held in December 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right shoulder disability, coronary artery disease, a stomach disability, to include a tumor on the adrenal gland, skin cancer, and for diabetes mellitus, each including as due to in-service chemical exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran testified credibly that he was exposed to significant in-service acoustic trauma.

2.  The record evidence shows that the Veteran has been diagnosed as having bilateral sensorineural hearing loss.

3.  Resolving any reasonable doubt in the Veteran's favor, his current bilateral hearing loss disability is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for bilateral hearing loss, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred bilateral hearing loss during active service, specifically as a result of in-service exposure to significant acoustic trauma.  He alternatively contends that his current bilateral sensorineural hearing loss is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim to the extent that it includes a claim for bilateral sensorineural hearing loss.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran contends that he incurred his current bilateral hearing loss as a result of in-service exposure to significant acoustic trauma.  The Board agrees, finding that the Veteran's current bilateral hearing loss is related to his reported in-service exposure to significant acoustic trauma.  The Board notes initially that the Veteran's available service treatment records show that, at his enlistment physical examination in February 1958, his hearing was "15/15" (or within normal limits) bilaterally on whispered voice hearing test.  He denied all relevant pre-service medical history.  These records also show that, at his separation physical examination in January 1962, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-5
X
X
LEFT
5
5
5
X
X

He denied all relevant in-service medical history.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence persuasively suggests that the Veteran currently experiences bilateral hearing loss which is related to active service.  For example, on VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in January 2012, The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
65
70
LEFT
40
45
50
70
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was that the Veteran's service treatment records showed normal hearing at his enlistment and separation physical examinations and there was no complaint of impaired hearing at his separation from active service.  The diagnosis was bilateral sensorineural hearing loss.  

In statements on his May 2012 notice of disagreement, the Veteran asserted that he incurred bilateral hearing loss as a result of in-service exposure to significant acoustic trauma from working around aircraft on the flight line, including aircraft noise, power generators, small arms fire, and diesel engines.  He also asserted that the same in-service noise exposure caused or contributed to his tinnitus and bilateral hearing loss.

The Veteran testified at his December 2016 Board hearing that he was exposed to significant in-service acoustic trauma while working on planes on the flight line without any hearing protection.  See Board hearing transcript dated December 12, 2016, at pp. 11.  He also testified that he had experienced hearing loss continuously since active service.  Id., at pp. 30-31.

The Board acknowledges here that, following VA hearing loss and tinnitus DBQ in January 2012, the VA examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to active service.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the January 2012 VA hearing loss and tinnitus DBQ, the Board finds that the rationale provided for the negative nexus opinion concerning the contended etiological relationship between the Veteran's bilateral hearing loss and active service is inadequate for VA adjudication purposes.  The January 2012 VA examiner relied on the lack of impaired hearing shown at entrance on to and separation from active service as support for the negative nexus opinion and did not otherwise provide any clinical data or other rationale to support this opinion.  As noted elsewhere, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  Thus, the Board finds that the January 2012 VA hearing loss and tinnitus DBQ is less than probative on the issue of whether the Veteran's current bilateral hearing loss is related to active service.

The remaining evidence of record indicates that the Veteran currently experiences bilateral hearing loss which is related to active service.  He has asserted consistently in lay statements and Board hearing testimony that he was exposed to significant acoustic trauma during active service while working on the flight line and such in-service exposure caused or contributed to his current bilateral hearing loss.  The Board finds it highly significant that the January 2012 VA examiner credited the Veteran's report of in-service exposure to significant acoustic trauma while working on the flight line when this examiner opined that the Veteran's tinnitus was related to active service.  It is not clear to the Board why the January 2012 VA examiner found the Veteran's report of in-service exposure to significant acoustic trauma to be persuasive support for finding an etiological link between tinnitus and active service when he rejected the same report in finding no etiological link between bilateral hearing loss and active service.  The Veteran himself stated in his May 2012 notice of disagreement that the same in-service noise exposure of working on the flight line caused or contributed to both his tinnitus and bilateral hearing loss.  And service connection currently is in effect for tinnitus.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Veteran also contends that he incurred a right shoulder disability, coronary artery disease, a stomach disability, to include a tumor on the adrenal gland, skin cancer, and diabetes mellitus during active service.  He specifically contends that in-service exposure to chemicals as a result of his duties as a firefighter caused or contributed to his coronary artery disease, a stomach disability, to include a tumor on the adrenal gland, skin cancer, and diabetes mellitus.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Board notes initially that it appears that there are outstanding treatment records which have not yet been associated with the Veteran's claims file.  The Veteran testified before the Board in December 2016 that he began seeking treatment for his claimed service-connected disabilities from the VA health care system in approximately 1994.  A review of the Veteran's claims file shows that there are very limited VA outpatient treatment records currently of record.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

With respect to the assertion that the Veteran was exposed to chemicals during active service as a result of in-service duties as a firefighter, the Board notes that his available service personnel records show that he served as an apprentice fire protection specialist while on active service.  These records also show that his in-service duties included performing maintenance, recharge, inspection, and installation of various types of fire extinguishers.   Thus, the Board finds it reasonable to infer that the Veteran likely was exposed to chemicals as part of his in-service duties an apprentice fire protection specialist.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."). 

With respect to the Veteran's service connection claims for coronary artery disease, skin cancer, and for diabetes mellitus, each including as due to in-service chemical exposure, the Board notes that the AOJ denied all of these claims on the merits because there was no evidence of any in-service complaints of or treatment for any of these disabilities.  As noted above, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  The post-service medical evidence of record indicates that the Veteran has been diagnosed as having and treated for coronary artery disease, skin cancer (recurrent basal cell carcinoma of the right temple), and for diabetes mellitus since his service separation.  The Board notes that VA's duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his coronary artery disease, skin cancer, and diabetes mellitus, each including as due to likely in-service chemical exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records which have not been obtained already.  The Veteran indicated during his hearing that he began to receive VA treatment in 1994.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any coronary artery disease.  The claims file should be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that coronary artery disease, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran likely was exposed to chemicals as part of his in-service duties an apprentice fire protection specialist.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any skin cancer.  The claims file should be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that skin cancer, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran likely was exposed to chemicals as part of his in-service duties an apprentice fire protection specialist.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any diabetes mellitus.  The claims file should be provided to the examiner for review.  

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran likely was exposed to chemicals as part of his in-service duties an apprentice fire protection specialist.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


